OAKES, Senior Circuit Judge,
concurring:
I concur in the judgment of the court. I agree that, in accordance with United States v. Mittelstaedt, 31 F.3d 1208 (2d Cir.1994), cert. denied, — U.S.-, 115 S.Ct. 738, 130 L.Ed.2d 640 (1995), the income information withheld by Heilman can be viewed as material information depriving Freehold Savings of the right to control its decision regarding the grant of Heilman’s loan application.
I write separately only to point out that this case has an inherent inequity. Heilman was originally charged in a seventy-eight count, twenty-four defendant indictment of an organized crime group. For various reasons recited by the majority, nearly all of the counts against Heilman were eventually resolved in his favor. On a remand by this court of a few of those counts, the Government prosecuted Heilman solely for the fraudulent residential loan application. The Government chose to do so despite the fact that Freehold Savings’s monetary interests were well secured at all times, see supra at 279, and the loan was repaid in full. That Freehold Savings was an innocent party is somewhat in doubt: after Heilman’s income initially proved too small to support the loan, Freehold Savings asked whether he had any sources of income not previously disclosed. Heilman then told Freehold Savings of a $28,600 a year job as a flea market manager that he claimed to have held for three years. Freehold Savings accepted this sizable “oversight” without further investigation, despite the fact that Heilman’s income had previously proven to be too small. It seems to me that the parties to the loan probably knew exactly what was going on — despite Hellman’s lack of provable income, Freehold Savings felt the loan was a good risk. Given these facts, I believe that the Government is very close to overreaching by prosecuting Heilman for this so-called scheme to defraud.